      Case: 4:19-cv-00033-DMB-JMV Doc #: 173 Filed: 10/27/20 1 of 3 PageID #: 2065




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

CHINNA DUNIGAN                                                                         PLAINTIFF

V.                                                                    NO. 4:19-CV-33-DMB-JMV

MISSISSIPPI VALLEY STATE
UNIVERSITY, RENARDO HALL
(individual capacity)                                                               DEFENDANTS


                                              ORDER

         On October 26, 2020, the defendants, pursuant to Rule 68 of the Federal Rules of Civil

Procedure, served on Chinna Dunigan an offer of judgment on Dunigan’s Title VII claims. Doc.

#170. Later that day, Dunigan filed a notice of acceptance of the offer, Doc. #171, with a copy of

the offer of judgment, Doc. #171-1. The offer of judgment states:

         COME NOW the Defendants, Mississippi Valley State University and Renardo
         Hall (Individually), by and through counsel, pursuant to the applicable provisions
         of Rule 68 of the Federal Rules of Civil Procedure, and hereby offer to allow the
         Judgment to enter against them, in the amount of twenty thousand dollars and no/00
         (i.e., $20,000), as to the Plaintiff, Chinna Dunigan, in complete satisfaction of all
         Plaintiff’s claims. The offer is conditioned, however, upon Plaintiff accepting same
         within ten (10) days after service hereof, at the expiration of which ten (10) days
         the offer is withdrawn.

Id.

         The Court has since received a proposed judgment from each side. Dunigan’s proposed

judgment includes a provision that “Plaintiff shall recover her costs, including fees, in an amount

to be determined upon filing of a petition.” The defendants’ proposed judgment includes no such

language. This order serves to clarify the procedural posture of the case and resolve the differences

in the proposed judgments.

         Rule 68(a) provides:
   Case: 4:19-cv-00033-DMB-JMV Doc #: 173 Filed: 10/27/20 2 of 3 PageID #: 2066




       At least 14 days before the date set for trial, a party defending against a claim may
       serve on an opposing party an offer to allow judgment on specified terms, with the
       costs then accrued. If, within 14 days after being served, the opposing party serves
       written notice accepting the offer, either party may then file the offer and notice of
       acceptance, plus proof of service. The clerk must then enter judgment.

Fed. R. Civ. P. 68(a).

       In this case, an offer of judgment was served and properly accepted. The Clerk of the Court

must, therefore, enter judgment consistent with the offered judgment (here, $20,000 in Dunigan’s

favor). The question is whether after the judgment, Dunigan may seek additional costs, including

attorney’s fees.

       “The term costs in Rule 68 was intended to refer to all costs properly awardable under the

relevant substantive statute or other authority.” Energy Intell. Grp., Inc. v. Kayne Anderson

Capital Advisors, L.P., 948 F.3d 261, 279 (5th Cir. 2020) (internal quotation marks omitted) (citing

Marek v. Chesny, 473 U.S. 1, 9 (1985)). “[B]ecause the enforcement provision of Title VII defines

costs to include attorneys’ fees, the cost-shifting provision of Rule 68 also applies to attorney’s

fees in Title VII cases.” Furcron v. Mail Ctrs. Plus, LLC, 776 F. App’x 622, 624 (11th Cir. 2019)

(citing Canup v. Chipman-Union, Inc., 123 F.3d 1440, 1445 (11th Cir. 1997)).

       Pursuant to Rule 68, a “defendant [may] make a lump-sum offer combining substantive

relief and costs (including fees) in a single sum. If the defendant makes such an offer, plaintiff may

not accept the offer and then apply to the court for an award of fees in addition.” 12 Fed. Prac. &

Proc. Civ. § 3005.1 (3d ed.) (footnotes omitted). If no lump-sum offer is made, the plaintiff is

entitled to costs, including fees if applicable. Sanchez v. Prudential Pizza, Inc., 709 F.3d 689, 694

(7th Cir. 2013). In determining whether a lump-sum offer has been made, ambiguities must be

resolved against the offering defendant. Lilly v. City of N.Y., 934 F.3d 222, 236 (2d Cir. 2019);

Lima v. Newark Police Dep’t, 658 F.3d 324, 330 (3d Cir. 2011) (collecting cases). Accordingly,



                                                  2
   Case: 4:19-cv-00033-DMB-JMV Doc #: 173 Filed: 10/27/20 3 of 3 PageID #: 2067




when an offer is “silent as to costs and fees,” a plaintiff is “entitled to attorney fees and costs under

the Rule 68 offer she accepted.” Sanchez, 709 F.3d at 694; Lima, 658 F.3d at 331 (“When … the

offer of judgment is silent as to fees and costs, they must be fixed by the court after the offer of

judgment is accepted.”).

        Here, the defendants’ offer was silent as to fees and costs. It follows that Dunigan may

seek to recover such amounts in addition to the accepted judgment amount. Any such request

should comply with the timing provisions set forth in Federal Rule of Civil Procedure 54(d) and

all other applicable law. In light of Dunigan’s acceptance of the offer, this case is CLOSED.

        SO ORDERED, this 27th day of October, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
